Citation Nr: 1420349	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granting service connection for PTSD and assigning a 30 percent disability rating.  

In a November 2011 decision, the Board denied a higher initial rating.  The Veteran appealed that decision to the United States Court of Appeal for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated the Board's November 2011 decision and remanded for application of the holding under Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran testified before a Decision Review Officer (DRO) at a March 2010 RO hearing, and a transcript of this hearing is of record.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) at an August 2011 videoconference hearing, and a transcript of this hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

The Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). )

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient VCAA notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

As noted above, the Veteran testified at a RO hearing in March 2010 and a Board hearing in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearings, the DRO and VLJ elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in May 2010.  The Board finds that the VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his PTSD has worsened since the May 2010 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

II.  Higher Initial Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, service connection for PTSD was established in a May 2007 rating decision, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective April 20, 2006.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, supra.

In an October 2006 statement, the Veteran said that he began heavily using alcohol and drugs upon returning from Vietnam to cope with the memories of his experiences in Vietnam.  He also described feeling angry and jealous when he watched the happy homecomings of soldiers because he did not experience that when he was discharged from service.  

In December 2006, the Veteran underwent an initial assessment for his psychiatric symptoms by a private licensed psychologist (LP).  The Veteran had not been treated for his psychiatric problems or prescribed any medication.  During the assessment, the Veteran reported his current 20-year marriage to his second wife, his previous marriage of about six years, which produced three children, and his previous alcohol and drug use.  He said that he had stopped taking drugs several years prior and he only drank alcohol occasionally.  He was employed by General Motors, a job which he described as mainly solitary, for about thirty years, until 1999 when he retired.  The Veteran expressed having current symptoms of chronic sleep impairment, waking up after two to three hours of sleep; nightmares twice a month; flashbacks and daily intrusive thoughts regarding his military experiences, sometimes triggered by certain smells and sounds; avoidance behavior; emotionally distant; suspiciousness of others; memory and concentration problems; irritability and outbursts of anger; hypervigilance; and exaggerated startle response.  In addition to finding that the Veteran had moderate to severe depression, the private LP found that the Veteran's symptoms caused severe social, personal, and occupational impairment.  The private LP diagnosed the Veteran with chronic, delayed PTSD and assigned a GAF score of 46.  

At a February 2010 RO hearing, the Veteran testified that he experienced panic attacks varying from twice a week to twice a month.  He described being able to control his anger by being quiet and retreating.  He had memory problems, which were illustrated at the hearing when he could not recall the DRO's name.  Outside of his wife, he only socialized with a "hunting buddy", who he saw annually for their hunting trips.  He did not have any other friends and no visitors to his home.  He said when his wife had visitors, he left in advance.  He described living his life in isolation, which he ensured by purchasing two adjacent lots to his 12-acre property.  

At a May 2010 VA examination, the Veteran described his symptoms of social isolation, feelings of emotional detachment, hypervigilance and difficulty falling or staying asleep.  His avoidance behavior and increased arousal symptoms occurred weekly with flare-ups occurring upon a stress-inducing event.  He said he had a stable relationship with his current wife, communicated with his son once in a while, but no relationship with his other children.  

During his mental status examination, the Veteran appeared clean and appropriate.  The VA examiner found his attitude to be cooperative and attentive, but also suspicious and guarded.  He had a full and constricted affect and an anxious mood.  The Veteran was easily distracted and exhibited a short attention span.  His thought process was tangential and his thought content exhibited multiple preoccupations.  He denied having delusions or hallucinations.  He denied having homicidal thoughts, but admitted to transient suicidal ideation during periods of increased situational stress.  His impulse control was fair.  His remote memory was grossly intact, but his recall of recent information was impaired by his instability and distractibility.  He denied any episodes of violence.  The VA examiner found that the Veteran exhibited inappropriate and obsessive behavior when he described rechecking locked doors and patrolling the outside of his home weekly or when disturbed by loud or unexpected noises.  He also said he slept with an unloaded firearm by his bed with the ammunition in his nightstand.  The VA examiner continued the Veteran's PTSD diagnosis, assigned a GAF of 55, and found his prognosis for improvement somewhat guarded.  The VA examiner opined that the Veteran's PTSD symptoms of poor sleep hygiene, intrusive thoughts of military experiences, impaired concentration, compulsive checking behavior, emotional detachment, hypervigilance, depression, irritability, and limited social network resulted in deficiencies in his cognitive processes, familial relations, and mood.

At his August 2011 Board hearing, the Veteran testified that he continued to have nightmares, difficulty sleeping, problems with his memory and concentration, and hypervigilance.  He described his social isolation as "the less I have to deal with people the better off I am."  He said he and his wife "stay out of each other's way."  He said he could take his annual hunting trip at any time, but it was always initiated by his "hunting buddy."  He and his wife went out to eat, but only to a few familiar places.  He described working on his father-in-law's home and in his barn with tools and woodwork.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is most appropriately characterized as 50 percent disabling.  As described above, the Veteran's symptoms of social isolation, as exhibited by his unwillingness to interact or engage with others; his emotional detachment, as exhibited by his statement that he and his wife "stay out of each other's way"; his compulsive behavior, as exhibited by his patrolling his house and rechecking locked doors; and his memory and concentration problems, as exhibited by his inability to remember shopping lists and names, reflect a level of occupational and social impairment akin to reduced reliability and productivity.  Moreover, the May 2010 VA examiner found that the Veteran's PTSD symptoms caused deficiencies in his cognitive processes (distracted by intrusive thoughts), familial relations (guarded and suspicious), and mood (depression and irritability).  

The Board has considered whether a rating in excess of 50 percent is warranted, however, the Board concludes that the evidence of record weighs against a finding that the Veteran's PTSD is more closely approximated by a 70 percent rating.  The record does not show a level of occupational and social impairment that reflects deficiencies in most areas.  Although the Veteran worked mostly by himself, he was a long-time employee at General Motors.  The Veteran described his relationship with his current wife, of over 25 years, as stable.  The evidence shows that the Veteran prefers to remain in social isolation, but he did report occasionally going to restaurants with his wife and attending his annual hunting trip with his "hunting buddy."  While the Veteran remained socially isolated, he recognized that it was his way of coping with his symptoms.  Therefore, the Board finds that an initial disability rating higher than 50 percent is not warranted.  

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's PTSD was more or less severe during the appeal period.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected PTSD is manifested by symptoms of chronic sleep impairment, hypervigilance, impaired memory and concentration, nightmares, emotional detachment, and social isolation which are encompassed within the 50 percent rating criteria under DC 9411.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD is granted.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


